Citation Nr: 9936258	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-35 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
June 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1991 rating decision of the Department of 
Veterans Affairs (VA) Boston Regional Office (RO) which 
denied service connection for PTSD.  In October 1996, the 
Board remanded this matter for additional development of the 
evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence of record demonstrates that the veteran 
engaged in combat with the enemy in Vietnam.

3.  The record contains evidence of combat-related stressors 
experienced by the veteran, including coming under enemy 
attack as a helicopter door gunner, killing enemy soldiers, 
and having to force fellow soldiers from the helicopter into 
"hot zones and certain death." 

4.  Private examiners have indicated that the veteran 
currently has PTSD as a result of his in-service combat 
experiences.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
PTSD was incurred in active wartime service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's August 1969 military pre-induction medical 
examination report is negative for pertinent complaints or 
abnormalities.  In-service medical records show that in 
November 1970, during his tour of duty in Vietnam, he sought 
treatment for vague chest pains.  The impression was 
psychophysiologic gastrointestinal reaction.  In January 
1971, he sought treatment for persistent, sharp anterior 
chest pains; the assessment was psychophysiologic 
musculoskeletal reaction.  At his June 1971 military 
separation medical examination, no pertinent complaints or 
abnormalities were recorded; clinical evaluation identified 
no psychiatric abnormalities.

The veteran's service personnel records show that he 
performed service in Vietnam, including as a helicopter 
mechanic and door gunner, from May 8, 1970 to June 6, 1971.  
He was awarded the Army Commendation Medal, the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Air Medal in connection with his 
duties as a helicopter machine gunner.  The record also 
contains copies of photographs of the veteran apparently 
taken in Vietnam in his capacity as a door gunner, as well as 
a unit history of the 10th Combat Aviation Battalion, the 
higher headquarters of the veteran's assigned unit in 
Vietnam, the 192nd Aviation Company (Assault Helicopter).  
This history confirms that the veteran's unit engaged in 
combat operations during his tour of duty in Vietnam as its 
primary mission was to support the insertion, extraction and 
resupply of combat units in the field.

Post-service records show that in October 1971, the veteran 
sustained massive injuries in an automobile accident, 
including a severe cerebral injury with concomitant aphasia, 
right hemiparesis and mental and verbal disturbances.  He was 
noted to be semi-conscious on admission.  A review of the 
clinical reports following this accident show that during his 
initial hospitalization, as he became more aware of his 
physical condition, he developed a severe emotional 
depression which proved resistant to treatment.  On 
discharge, the examiner indicated that he felt certain that 
the veteran would continue to need extensive psychotherapy to 
improve his mental condition.  

By March 1972 rating decision, the RO awarded the veteran 
nonservice-connected pension benefits, based on his permanent 
and total disability from a left above the knee amputation, 
residuals of skin grafts for third degree burns, and 
residuals of a right fractured humerus.  In June 1972 he was 
awarded special monthly pension based on the need for aid and 
attendance of another person.

In April 1976, the veteran underwent VA medical examination 
to determine his continued entitlement to special monthly 
pension.  On examination, the diagnosis was post-traumatic 
encephalopathy with remote memory loss and dementia.  

In October 1978, the veteran's nursing home treating 
physician certified that the veteran continued to require 
care for the following diagnoses:  post-traumatic 
encephalopathy, optic atrophy, moderate dementia, and 
paresis.  

In September 1990, the veteran filed a claim of service 
connection for PTSD.  In support of his claim, the RO 
obtained private treatment records for the period of October 
1985 to October 1990.  These records show that the veteran 
continued to reside at a nursing home where he was treated 
for several disabilities, including post-traumatic 
encephalopathy.  It was also noted that he exhibited some 
psychiatric problems, including paranoid thinking and 
suicidal ideation, as well behavioral problems such as 
assaultiveness.  In an October 1990 monthly progress note, it 
was noted that the veteran had poor memory, as well as other 
cognitive deficits.  In addition, it was noted that he was 
"plagued by memories of the time he served in the Vietnam 
war."  Specifically, it was noted that he had periodically 
exhibited symptoms such as decreased tolerance to noise, 
withdrawal, crying spells, dependent behavior, and low self 
esteem.  The diagnoses included PTSD.  

In September 1991, the clinical coordinator of a Vietnam Era 
Veterans Center indicated that counselors from the facility 
had begun visiting the veteran at his nursing home in 
December 1989, at the behest of the staff there.  It was 
noted that the veteran had developed rage and behavior 
problems after he began to experience flashbacks of his 
Vietnam experiences, and that, as counselors met with him, he 
discussed some memories he was having about his experiences 
as a helicopter crew chief.  Namely, he indicated that, on 
one occasion, his pilot was hit and many times and he had to 
defend the helicopter from enemy attack and shoot enemy 
soldiers.  The counselor indicated that the residuals of the 
veteran's brain injury, status post automobile accident, made 
it difficult to understand what factors were involved in his 
emotional conditions.  Nonetheless, it was stated that it was 
believed that the veteran had experienced "traumatic 
injuries" while serving his country in Vietnam.

Thereafter, the veteran submitted additional treatment notes 
from a psychiatrist at his nursing home, dated from November 
1989 to August 1990.  These records show that in November 
1989, the veteran was noted to have exhibited paranoid 
features from time to time.  The diagnoses were organic 
psychotic disorder, not otherwise specified, and PTSD.  In 
March 1990, a psychiatry follow-up note indicated that the 
veteran had been exhibiting sudden explosive, assaultive 
behavior, after which he denied having any memory of his 
behavior.  The diagnoses were PTSD, post-traumatic 
encephalopathy, moderate dementia, and organic psychotic 
disorder.

In July 1992, the veteran underwent VA psychiatric 
examination.  The examiner noted that the veteran had severe 
organic brain syndrome and, as a result, had been unable to 
supply the essence of his current psychiatric symptoms.  
However, he noted that, according to his counselor, the 
veteran had been a helicopter gunner in Vietnam and, during 
therapy sessions, had burst into tears while speaking very 
coherently about severe traumatic combat experiences, 
including dropping soldiers into combat zones and witnessing 
their deaths.  The VA psychiatrist indicated that the 
agitation and misery of PTSD could exacerbte the emotional 
lability brought on by his head trauma.  However, he 
indicated that the veteran was permanently unable to make a 
coherent statement about the nature of his current symptoms 
and/or how they affect his current emotional state.  

In December 1996, the veteran's therapist at the Vet Center 
indicated that the veteran had been coming there since 
December 1989 for a variety of issues, including PTSD.  It 
was noted that in reviewing his charts, previous therapists 
had mentioned the following PTSD symptomatology exhibited by 
the veteran:  depression, rage, intrusive behavior, and 
flashbacks.

In February 1997, another therapist from the Vet Center 
indicated that he had been treating the veteran since October 
1993.  The therapist noted that the veteran had served in 
Vietnam as a door gunner and that he still had a great deal 
of difficulty talking about his experiences there, in part 
due to avoidance of this painful subject and in part due to 
residuals of his brain injury.  It was noted that in spite of 
these limitations, the veteran had described throwing 
soldiers out of helicopters, shooting people, and seeing his 
pilot shot.  He indicated that these unsolicited comments 
were usually followed by periods of sadness or anger, and 
often accompanied by tears.  The therapist also noted that 
the veteran's current PTSD symptomatology included intrusive 
thoughts, psychological and physiological reactions to 
triggers, avoidance of thoughts and activities that recall 
the trauma, inability to recall important aspects of the 
trauma, diminshed interest in activities, detached and 
estrangement from others with restricted affect, 
irritability, and frequent outbursts of anger, 
hypervigilance, and an increased startle response.  Based on 
the foregoing, the therapist concluded that the veteran met 
the full criteria for a diagnosis of PTSD in accordance with 
DSM-IV.  He acknowledged that while some of the veteran's 
current difficulties could be attributed to his head injury, 
he believed that there was sufficient evidence to warrant a 
diagnosis of PTSD as a result of combat experiences.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id; see also 38 U.S.C.A. § 1154(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevail.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Analysis

As set forth above, the first question before the Board is 
whether veteran engaged in combat with the enemy.  A 
determination of combat status is made on the basis of the 
evidence of record, such as through the receipt of certain 
recognized military citations or "other supportive 
evidence."  West v. Brown, 7 Vet. App. 70 (1994).  The Court 
has held that the phrase "other supportive evidence" serves 
to provide "an almost unlimited field of potential 
evidence" to be used to in the determination of combat 
status.  Gaines v. West, 11 Vet. App. 353 (1998).  

In that regard, the Board notes that the veteran's service 
personnel records show that he served as a helicopter 
mechanic and door gunner in Vietnam.  His decorations include 
the Air Medal which was awarded in connection with his duties 
as a helicopter machine gunner.  The record also contains 
copies of photographs of the veteran taken in Vietnam in his 
capacity as a door gunner, as well documents from the U.S. 
Army & Joint Services Environmental Support Group (ESG) (now 
known as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)), verifying that the veteran's unit 
engaged in combat with the enemy in Vietnam.  Based on the 
foregoing, the Board concludes that the veteran engaged in 
combat with the enemy in Vietnam.  

Because of his combat status, in the absence of clear and 
convincing evidence to the contrary, the Board is required to 
accept the veteran's statements regarding his claimed 
stressors, provided that they are related to his combat, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f); 38 U.S.C.A. § 1154(b).

In that regard, the Board notes that, in clinical settings, 
the veteran has relayed several combat-related stressors.  
For example, he has apparently reported that he had to defend 
his helicopter from enemy fire, drop fellow soldiers into 
battle, and that he saw his pilot wounded.  The Board finds 
that these stressors are certainly consistent with the 
circumstances, conditions, or hardships of combat service.  
In the absence of clear and convincing evidence to the 
contrary, therefore, the Board accepts his stressor 
statements in this respect, as required by 38 C.F.R. 
§ 3.304(f).

Finally, the Board notes that the record also contains 
diagnoses of PTSD, including from his therapists at the Vet 
Center and in notations by private psychiatrists.  However, 
the record also contains evidence of other diagnoses (such as 
post-traumatic encephalopathy, moderate dementia, and organic 
psychotic disorder).  Although this case presents an 
extremely complicated diagnostic picture, in view of the fact 
that the medical evidence presented contains clear diagnoses 
of PTSD and a link between the diagnosis of PTSD and the 
veteran's reported in-service combat stressors, and in light 
of the equipoise doctrine set forth at 38 U.S.C. § 5107(b), 
the Board finds that the criteria to warrant service 
connection for PTSD have been met.  


ORDER

Service connection for PTSD is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals







